87 P.3d 688 (2004)
192 Or. App. 668
STATE of Oregon, Respondent,
v.
Dale Richard RANDANT, Appellant.
CR98052; A111296.
Court of Appeals of Oregon.
Argued and Submitted September 30, 2003.
Decided April 7, 2004.
Andy Simrin, Senior Deputy Public Defender, argued the cause for appellant. With him on the brief was David E. Groom, Acting Executive Director, Office of Public Defense Services.
Dale Richard Randant filed the supplemental brief pro se.
Kaye E. McDonald, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge,[*] and LEESON, Judge pro tempore.
PER CURIAM.
Defendant was convicted of one count of aggravated murder based on the crime having been committed in the course of committing first-degree kidnapping, one count of aggravated murder based on the crime having been committed in the course of committing second-degree kidnapping, one count of intentional murder, one count of kidnapping in the first degree, one count of kidnapping in the second degree, and one count of being a felon in possession of a firearm. All counts except the last involved the same victim and the same factual circumstances. Although defendant makes multiple assignments of error, the only issue that requires discussion involves the entry of the convictions.
The trial court had intended to enter convictions only on the first and last counts and to merge the remaining counts into the first conviction. However, it actually entered separate convictions on the remaining counts, merging them only for purposes of sentencing. Defendant assigns error to that action, and the state concedes that it was erroneous. We agree. See State v. Cloutier, 286 Or. 579, 596 P.2d 1278 (1979); State v. Torres, 182 Or.App. 156, 160, 48 P.3d 170, on recons., 184 Or. 515, 59 P.3d 47 (2002).
Convictions on counts two, three, four, and five vacated and remanded for merger of convictions and for resentencing; otherwise affirmed.
NOTES
[*]  Wollheim, J., vice Schuman, J.